DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10.26.2021.

Claim Objections
Claims are objected to because of the following informalities:
In claim 3, add --lead-- after “respective” in ln. 4.
In claim 6, replace “a respective terminal” with –the respective lead terminal--.
In claim 9, add --lead-- after “respective” in ln. 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglass et al. (US 3762039 A).
Regarding claims 1-2, Douglass discloses (claim 1) a substrate inserted lead type (MPEP 2112 and/or 2114, intended use/functional recitation which does not impart a structural limitation; in the event a structural limitation is imparted, the prior art discloses ”The pins 24 have enlarged segments 30 which define a seating plane for the package 20 when connected to a dual-in-line socket (not shown)”) semiconductor device (20, Figs. 1 and 11) to be (MPEP 2112 and/or 2114, intended use/functional recitation; some elements recited hereinafter may not be explicitly claimed) mounted through insertion of a plurality of lead terminals (24, “external leads 24”) into a plurality of respective through holes (not explicitly claimed) of a substrate (not explicitly claimed; in the event the through holes and the substrate are explicitly claimed, the prior art discloses ”The pins 24 have enlarged segments 30 which define a seating plane for the package 20 when connected to a dual-in-line socket (not shown)”), the semiconductor device comprising: an energization controller (66/68+, MPEP 2111, 2112 and/or 2112) including a semiconductor element (66, “A microcircuit 66, such as a metal-oxide-semiconductive chip”) and wiring (68, “connecting wires 68”); a sealing resin (70, “an outer plastic casing 70, preferably of epoxy material”) to cover the energization controller (Figs. 1 and 11); and each of the plurality of lead terminals (24) having one end side (inner) connected (broad term) to the energization controller (Fig. 11) and an other end side (after 70) protruding from the sealing resin (Figs. 1 and 11), wherein each of the plurality of lead terminals has a protrusion (30, “enlarged segments 30”) formed on a part of the other end side protruding from the sealing resin (Figs. 1 and 6), each of the plurality of lead terminals has a first narrow portion (above 30) narrower (Fig. 1, MPEP 2125) than the protrusion (30) positioned claim 2) wherein a portion (immediately below 30 without including the end of 24) of each of the plurality of lead terminals (24) and the protrusion (30) to be (intended use/functional recitation) located inside a through hole of the substrate (not explicitly claimed, and if they are, then the prior art discloses “The pins 24 have enlarged segments 30 which define a seating plane for the package 20 when connected to a dual-in-line socket (not shown)”) and a portion (above 30 and including the end of 24) around the portion have a plurality of cuts, a plurality of grooves extending along the length of the lead terminal, or a plurality of asperities (MPEP 2111 and/or 2112, “the cut out, preferably by etching, flat metal lead frame 32”. The examiner takes the position that the metal of 32 and 24 is not 100% smooth at a microscopic level and as such “asperities” are found therein at said microscopic level and meeting the claim).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Douglass et al. in view of Kato (of record, US 5460319 A).
Regarding claim 2, alternative rejection, Douglass fails to disclose wherein a portion of each of the plurality of lead terminals and the protrusion to be located inside a through hole of the substrate and a portion around the portion have a plurality of cuts, a plurality of grooves extending along the length of the lead terminal, or a plurality of asperities.
Kato discloses a portion of each of the plurality of lead terminals (1) has a plurality of cuts (5/12, “a plurality of through holes 5 or recesses 12”), a plurality of grooves extending along the length of the lead terminal, or a plurality of asperities (Fig. 7).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Douglass et al. in view of Takahashi (of record, US 5166570 A).
Regarding claim 3, Douglass fails to disclose wherein the protrusion is tapered in a front view to become narrower with increasing distance from the energization controller, and the protrusion has a taper angle with respect to a side surface of a respective terminal of the plurality of lead terminals of less than 45°.
Takahashi discloses wherein the protrusion (“inclined edges 1d, 1e, 2d, 2e, 3d and 3”) is tapered in a front view (Fig. 4) to become narrower with increasing distance (Fig. 1) from an element (4), and the protrusion has a taper angle (theta, Fig. 4) with respect to a side surface of a respective terminal of the plurality of lead terminals of less than 45° (“43°”).
It would have been obvious to one of ordinary skill in the art to include the taper and angle of Takahashi in the plurality of leads of Douglass and arrive at the claimed invention by modifying the shape of 30 so that “biting into the through holes of the printed circuit board, i.e., attachment to the printed circuit board of the electronic component, is consistent with prevention of cracking of the protective resin member” as disclosed by Takahashi.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Douglass et al. in view of Takahashi as applied to claim 3 above, and further in view of Poensgen (US 4246627 A).
Regarding claim 6, Douglass/Takahashi fails to disclose wherein a tapered portion of the protrusion is curved inward toward a center of a respective terminal of the plurality of lead terminals.
Poensgen discloses wherein a tapered portion (7) of the protrusion (5/6) is curved inward toward a center of a respective terminal of the plurality of lead terminals (1, Fig. 1 “the lower surface 6 is concave as seen at 7”).
It would have been obvious to one of ordinary skill in the art to include the curving of Poensgen in the plurality of leads of Douglass/Takahashi and arrive at the claimed invention by modifying the shape of the protrusion of Douglass/Takahashi so as to achieve reliable soldering (“ensuring reliable solder connection between the pin 1 and the entire metallized surface inside the opening 3 of the PC board 4”) as disclosed by Poensgen.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Douglass et al. in view of f Poensgen.
Regarding claims 7-8, Douglass discloses (claim 7) a substrate inserted lead type (MPEP 2112 and/or 2114, intended use/functional recitation which does not impart a structural limitation; in the event a structural limitation is imparted, the prior art discloses ”The pins 24 have enlarged segments 30 which define a seating plane for the package 20 when connected to a dual-in-line socket (not shown)”) semiconductor device (20, Figs. 1 and 11) to be (MPEP 2112 and/or 2114, intended use/functional recitation; some elements recited hereinafter may not be explicitly claimed) mounted through insertion of a plurality of lead terminals (24, “external leads 24”) into a plurality of respective through holes (not explicitly claimed) of a substrate (not explicitly claimed; in the event the through holes and the substrate are explicitly claimed, the prior art discloses ”The pins 24 have enlarged segments 30 which define a seating plane for the package 20 when connected to a dual-in-line socket (not shown)”), the semiconductor device comprising: an energization controller (66/68+, MPEP 2111, 2112 and/or 2112) claim 8) wherein a portion (immediately below 30 without including the end of 24) of each of the plurality of lead terminals (24) and the protrusion (30) to be (intended use/functional recitation) located inside a through hole of the substrate (not explicitly claimed, and if they are, then the prior art discloses “The pins 24 have enlarged segments 30 which define a seating plane for the package 20 when connected to a dual-in-line socket (not shown)”) and a portion (above 30 and including the end of 24) around the portion have a plurality of cuts, a plurality of grooves extending along the length of the lead terminal, or a plurality of asperities (MPEP 2111 and/or 2112, “the cut out, preferably by etching, flat metal lead frame 32”. The examiner takes the position that the metal of 32 and 24 is not 100% smooth at a microscopic level and as such “asperities” are found therein at said microscopic level and meeting the claim).
Douglass fails to disclose (claim 7) the protrusion is tapered to become narrower with increasing distance from the semiconductor element such that a tapered portion of the protrusion is curved inward toward a center of a respective terminal of the plurality of lead terminals.
Poensgen discloses the protrusion (5/6) is tapered (at 7) to become narrower with increasing distance from an element (14/16) such that a tapered portion of the protrusion is curved inward (at 7) toward a center of a respective terminal of the plurality of lead terminals (1, Figs. 1 and 3, “the lower surface 6 is concave as seen at 7”).
.
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Douglass et al. in view of Poensgen as applied to claim 7 above, and further in view of  Kato.
Regarding claim 8, alternative rejection, Douglass/Poensgen fails to disclose wherein a portion of each of the plurality of lead terminals and the protrusion to be located inside a through hole of the substrate and a portion around the portion have a plurality of cuts, a plurality of grooves extending along the length of the lead terminal, or a plurality of asperities.
Kato discloses a portion of each of the plurality of lead terminals (1) has a plurality of cuts (5/12, “a plurality of through holes 5 or recesses 12”), a plurality of grooves extending along the length of the lead terminal, or a plurality of asperities (Fig. 7).
It would have been obvious to one of ordinary skill in the art to include the plurality of cuts of Kato in the plurality of leads of Douglass/Poensgen and arrive at the claimed invention by including said cuts from above 30 to below 30 of Douglas or along 1 of Poensgen so as to “obtain better flux and solder rising” as disclosed by Kato and facilitate a connection to underlying elements (“…connected to a dual-in-line socket (not shown)”) as disclosed by Douglass.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Douglass et al. in view of Poensgen  as applied to claim 7 above, and further in view of Takahashi.
Regarding claim 9, Douglass/Poensgen fails to disclose the protrusion has a taper angle with respect to a side surface of a respective terminal of the plurality of lead terminals of less than 45°.
Takahashi disclose the protrusion has a taper angle (theta, Fig. 4) with respect to a side surface of a respective terminal of the plurality of lead terminals of less than 45° (“43°”).
It would have been obvious to one of ordinary skill in the art to include the angle of Takahashi in the plurality of leads of Douglass/Poensgen and arrive at the claimed invention by modifying the shape of 30 of Douglass or 1 of Poensgen so that “biting into the through holes of the printed circuit board, i.e., attachment to the printed circuit board of the electronic component, is consistent with prevention of cracking of the protective resin member” as disclosed by Takahashi.

Response to Arguments
Applicant’s arguments, see p. 5-9, filed 2.9.2022, with respect to the objections and rejections of the previous Office Action (OA) have been fully considered and are persuasive.  Therefore, the objections and rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as seen above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/               Primary Examiner, Art Unit 2894